Citation Nr: 1522763	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to February 1978.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was later transferred to the RO in Fargo, North Dakota.  

The appellant testified before the undersigned in a November 2013 video conference hearing.  A hearing transcript was associated with the file and reviewed.


FINDINGS OF FACT

The weight of the evidence is against a finding of any in-service incurrence or herbicide exposure that could have led to the Veteran's death.


CONCLUSION OF LAW

The criteria to establish dependency and indemnity compensation (DIC) on the basis of service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In September 2011, prior to adjudication of her claim, the RO sent the appellant letters, providing notice that satisfied the requirements of the VCAA.  No additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The appellant was informed and had the opportunity to identify any medical treatment records but did not.  The record contains the Veteran's military personnel and treatment records.  VA is not required to provide a medical opinion in this case because the evidence does not show an in-service incurrence for service connection on a direct or presumptive basis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A spouse may also demonstrate that the disability that caused the Veteran's death should have been service-connected.  See 38 C.F.R. § 3.312.  To establish service-connection, an appellant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010); see also 38 C.F.R. § 3.303(a).

Certain diseases, including coronary artery disease, will be presumed service-connected if a veteran was exposed to herbicides in service, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307.  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After a review of the record, the Board finds that the criteria for service connection for the cause of the Veteran's death have not been met.  38 C.F.R. §§ 3.303, 3.312.

The appellant was married to the Veteran at the time of his death.  The August 2011 death certificate lists the immediate cause of the Veteran's death as respiratory arrest as a consequence of acute and chronic respiratory failure and severe chronic obstructive pulmonary disease (COPD).  Contributing factors to death were coronary artery disease (CAD), cardiomyopathy, an MI in May 2011, and pulmonary hypertension.  See Death certificate.  At the time of his death, the Veteran was not service-connected for any disability.

The Veteran served in Thailand during the Vietnam Era.  The appellant asserts that he was exposed to herbicides during service and the coronary artery disease leading to his death should be presumed connected to service.

As discussed above, herbicide exposure is presumed for service in Vietnam during the presumptive period. 38 C.F.R. § 3.307.  Herbicide exposure is not presumed for service in Thailand but may be shown by the evidence.  38 C.F.R. § 3.307(a)(6).  A VA memorandum notes that the Department of Defense indicated that tactical herbicides were not routinely used in Thailand and were only used for testing from April 2 to September 8 1964.  The VA memorandum further explains a finding from the Department of Defense document Project CHECO Southeast Asia Report: Base Defense in Thailand of significant commercial herbicide use on the perimeter of Air Force bases in the Vietnam Era.  VA guidance suggests a veteran whose military occupational specialty required duties on air base perimeter had a greater likelihood of exposure to commercial (non-tactical) herbicides. 

The Veteran served in Thailand from July 1969 to July 1970.  See Military personnel records.  During that time, he was a crew chief where he supervised the storage and shipment of munitions. In her September 2013 statement, the appellant reported that the Veteran told her he had to go outside the perimeter of the base for various activities.  A July 1970 performance report explains the Veteran's duties as insuring that all munitions were properly stacked and stored, utilizing effective warehousing procedures, maintaining all storage areas, and accomplishing the up-loading and down-loading of all punitions laden vehicles arriving or departing the Off Base Munitions Storage Area.  A November 1969 performance report identifies the Veteran's duties as "ordering, receiving, and the build-up of all CBU for the daily frag" and supervising five military personnel and six Thai nationals.  The personnel records do not show any job duties that would have required the Veteran to be on the base perimeter.  The performance reports suggest that his job duties were completed primarily in the Off Base Storage Area, not on the base perimeter.  The personnel records from the time of the Veteran's service outweigh the appellant's reports of the Veteran's statements 30 years later.  Thus, exposure to commercial herbicides in Thailand is not shown.       

Alternatively, the appellant reported that the Veteran told her he accompanied cargo loads in planes to Vietnam.  See September 2013 statement, Board hearing.  As discussed, his performance reports note his work managing, storing, loading, and unloading munitions in the Off Base Storage Area in Thailand.  There is no mention in his personnel records that he was sent to Vietnam.  While the Veteran was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal, these medals recognize service in support of the conflict in Vietnam and participation in major military operations but not necessarily service within the Republic of Vietnam.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).  The Board has also considered the statements from the appellant's representative, who is a Vietnam veteran, indicating that people with the same military occupational specialty as the Veteran accompanied cargo planes into Vietnam.  While helpful, this evidence falls short of establishing that this individual Veteran set foot in Vietnam.  The evidence pertaining to this particular Veteran's service does not show service in Vietnam.  The military personnel records from the Veteran's service outweigh the appellant's reports, and the Board finds that he was not in Vietnam during service.   

The Veteran's cause of death included several respiratory disorders, coronary artery disease, and hypertension.  Service treatment records show treatment for complaints of tightness in the chest and cough in September 1971, upper respiratory infections in September 1958 and December 1971, and complaints of "heart" trouble in January 1959.  The January 1959 treatment was negative for any cardiac disability.  The heart trouble, tight chest, cough, and upper respiratory infections appear to have resolved and not caused any disability.  The November 1977 examiner found normal chest, lungs, heart, and vascular symptom at the Veteran's retirement from service.  Similarly, the Veteran checked "no" to shortness of breath, chronic cough, pain or pressure in his chest, heart trouble, high or low blood pressure, and palpitation or pounding heart during his retirement physical.  The appellant has also not asserted that any of the disabilities that caused the Veteran's death began in service, aside from being due to herbicide exposure.  In the Board hearing, she reported that the Veteran's heart problems began at the time of a prior marriage, in the late 1980's.  Based on the evidence, the Veteran did not suffer an in-service injury or disease that resulted in permanent disability.  See 38 C.F.R. § 3.303.


						(CONTINUED ON NEXT PAGE)







ORDER


Service connection for the cause of the Veteran's death is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


